On Application for Rehearing.
BREAUX, C. J.
There is a dispute about • the status of the property on which a mortgage is claimed.
Two propositions arise and present themselves.
The first:
That the property is in a demolished and ruined condition, but containing much valuable metal, and that is about all.
The second:
That the fire had not destroyed the .primitive nature of the property, and that the destruction of the building did not change the status of the machinery.
Question: Which of these propositions — the first or the second — is sustained by the record?